Exhibit 10.1






AMENDMENT NO. 7 TO RECEIVABLES PURCHASE AGREEMENT
THIS AMENDMENT NO. 7 TO RECEIVABLES PURCHASE AGREEMENT, dated as of August 31,
2017 (this “Amendment”), is entered into by and among:
(a)    SUPERIOR COMMERCE LLC, a Delaware limited liability company (the
“Seller”),
(b)    SCP DISTRIBUTORS LLC, a Delaware limited liability company (the
“Servicer”), and
(c)    THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as agent for the
Victory Group (the “Victory Group Co-Agent”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as agent for the Wells Group (the “Wells Group Co-Agent”, and
together with the Victory Group Co-Agent, the “Co-Agents”).
Capitalized terms used and not otherwise defined herein shall have the meanings
thereto in that certain Receivables Purchase Agreement, dated as of October 11,
2013 (as amended or otherwise modified from time to time, the “Receivables
Purchase Agreement”).
PRELIMINARY STATEMENT
The parties wish to amend the Receivables Purchase Agreement as hereinafter
provided.
In consideration of the premises, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Amendments. On the terms and subject to the conditions set forth in this
Amendment, the parties hereto agree as follows:


1.1The definitions of the following terms set forth in Exhibit I to the
Receivables Purchase Agreement are hereby amended and restated in their entirety
to read, respectively, as set forth below:
“Facility Limit” means, for each month beginning on or after November 1, 2016,
(a) the amount specified in the second column of the table below (the “Base
Facility Limit”), plus (b) the amount (if any) specified in the third column
below (the “Seasonal Facility Limit”); provided, however, that the Facility
Limit may be increased up to an amount to be determined by agreement of Seller
and the Co-Agents, so long as no Amortization Event or Potential Amortization
Event exists and is continuing (it being understood that the Commitments
associated with any increase in the Facility Limit may be provided by existing
Purchasers and/or new Purchasers):


1

--------------------------------------------------------------------------------






Month
(beginning on or after
November 1, 2016)*




Base
Facility Limit




Seasonal
Facility Limit
Facility Limit
November
$95,000,000
n/a
$95,000,000
December
$85,000,000
n/a
$85,000,000
January
$65,000,000
n/a
$65,000,000
February
$75,000,000
n/a
$75,000,000
March
$80,000,000
$40,000,000
$120,000,000
April
$140,000,000
$40,000,000
$180,000,000
May
$180,000,000
$40,000,000
$220,000,000
June
$180,000,000
$40,000,000
$220,000,000
July
$145,000,000
$40,000,000
$185,000,000
August
$150,000,000
n/a
$150,000,000
September
$145,000,000
n/a
$145,000,000
October
$125,000,000
n/a
$125,000,000

*Nothing in this table shall be deemed to imply that any Commitment or the
Facility Limit extends beyond the Facility Termination Date.


1.2Schedule A to the Receivables Purchase Agreement is hereby amended and
restated in its entirety to read as set forth in Schedule A to this Amendment.


2.Effect of Amendment. Except as specifically amended hereby, the Receivables
Purchase Agreement and all exhibits and schedules attached thereto shall remain
unaltered and in full force and effect.


3.Binding Effect. This Amendment shall be binding upon and inure to the benefit
of each of the parties to the Receivables Purchase Agreement, whether or not
they are parties hereto, and their successors and permitted assigns.


4.Effectiveness. Effectiveness of this Amendment is subject to the prior or
contemporaneous satisfaction of each of the following conditions precedent:
(a)The Administrative Agent shall have received counterparts hereof, duly
executed by each of the parties hereto; and
(b)Each of the representations and warranties contained in Article III of the
Receivables Purchase Agreement is true and correct in all material respects on
and as of the date hereof as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case each of such representations and warranties is true and correct in
all material respects as of such earlier date; provided that the materiality
threshold in this clause (b) shall not be applicable to any representation or
warranty which itself contains a materiality threshold.


5.Miscellaneous.


5.1CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).


5.2CONSENT TO JURISDICTION. EACH PARTY TO THIS AMENDMENT HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE
COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT, AND EACH OF THE PARTIES HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY


2

--------------------------------------------------------------------------------




OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT
FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY OF THE AGENTS OR THE
PURCHASERS TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST ANY OF
THE AGENTS OR THE PURCHASERS OR ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AMENDMENT SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH OF MANHATTAN, NEW
YORK.


5.3WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT.


5.4Counterparts; Severability. This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
electronic mail message attaching a “PDF” or other image of a signed signature
page shall be effective as delivery of a manually executed counterpart of a
signature page to this Amendment. Any provisions of this Amendment which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


<Balance of Page Intentionally Left Blank>






3

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers or attorneys-in-fact as of the
date hereof.
SUPERIOR COMMERCE LLC, as Seller
By:
/s/ Steven Cassanova
Name:
      Steven Cassanova
Title
      Treasurer



SCP DISTRIBUTORS LLC, as Servicer
By:
/s/ Melanie Housey Hart
Name:
      Melanie Housey Hart
Title
      Chief Accounting Officer









[Additional Signatures to Follow]


4

--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Victory Group
Co-Agent


By:
/s/ Christopher Pohl
Name:
      Christopher Pohl
Title
      Managing Director







5

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as Wells Group Co-Agent
By:
/s/ William P. Rutkowski
Name:
      William P. Rutkowski
Title
      Director















[End of Signatures]














6